DETAILED ACTION
1	This action is responsive to the amendment filed on November 22, 2021.
2	The terminal disclaimer filed on 11/22/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. co-pending applications No. 17/252,974; 17/253,035; 17/252,883 and 17/253,019 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
3	Claims 18-37 are allowed.
STATEMENT OF REASONS FOR ALLOWANCE
4	The following is an examiner’s statement of reasons for allowance: 
	The closest prior art of record (GB 2207443 A) teaches a composition for dyeing keratin fibers comprising oxidation dyes and Xanthan gum, Guar gum or Arabic gum (see pages 19-29, Examples 1-14). However, the closest prior art of record (GB’ 443 A) does not teach or disclose a hair dyeing composition comprising oxidation dyes and at least one scleroglucan gum in a total weight content of greater than or equal to 0.5% by weight as claimed. Further, the comparative data in the Examples in the claimed specification demonstrates that the claimed composition A1 that comprises scleroglucan gum in the claimed amount provides unexpected results of stability of the claimed composition A1 with no phase separation after two months wherein the comparative compositions C1, C2 and C3 show clear phase separation (see Example 1) . Accordingly, the claimed subject matter as a whole would not have been obvious to one having ordinary skill in the art of keratin fibers dyeing formulation.      
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571)272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761